
      
        DEPARTMENT OF TRANSPORTATION
        Federal Aviation Administration
        14 CFR Part 39
        [Docket No. FAA-2010-0856; Directorate Identifier 2010-NM-117-AD]
        RIN 2120-AA64
        Airworthiness Directives; The Boeing Company Model 737-600, -700, -700C, -800, and -900 Series Airplanes
        
          AGENCY:
          Federal Aviation Administration (FAA), DOT.
        
        
          ACTION:
          Notice of proposed rulemaking (NPRM).
        
        
          SUMMARY:
          We propose to adopt a new airworthiness directive (AD) for certain Model 737-600, -700, -700C, -800, and -900 series airplanes. This proposed AD would require inspecting for part numbers of the operational program software of the flight control computers, and doing corrective actions if necessary. This proposed AD results from reports of erroneous undetected output from a single radio altimeter channel, which resulted in premature autothrottle retard during approach. We are proposing this AD to detect and correct erroneous output from a radio altimeter channel, which could result in premature autothrottle landing flare retard and the loss of automatic speed control, and consequent loss of control of the airplane.
        
        
          DATES:
          We must receive comments on this proposed AD by November 8, 2010.
        
        
          ADDRESSES:
          You may send comments by any of the following methods:
          • Federal eRulemaking Portal: Go to http://www.regulations.gov. Follow the instructions for submitting comments.
          • Fax: 202-493-2251.
          • Mail: U.S. Department of Transportation, Docket Operations, M-30, West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue, SE., Washington, DC 20590.
          • Hand Delivery: U.S. Department of Transportation, Docket Operations, M-30, West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue, SE., Washington, DC 20590, between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays.

          For service information identified in this proposed AD, contact Boeing Commercial Airplanes, Attention: Data & Services Management, P.O. Box 3707, MC 2H-65, Seattle, Washington 98124-2207; telephone 206-544-5000, extension 1; fax 206-766-5680; e-mail me.boecom@boeing.com; Internet https://www.myboeingfleet.com. You may review copies of the referenced service information at the FAA, Transport Airplane Directorate, 1601 Lind Avenue, SW., Renton, Washington. For information on the availability of this material at the FAA, call 425-227-1221.
        
        Examining the AD Docket
        You may examine the AD docket on the Internet at http://www.regulations.gov; or in person at the Docket Management Facility between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays. The AD docket contains this proposed AD, the regulatory evaluation, any comments received, and other information. The street address for the Docket Office (telephone 800-647-5527) is in the ADDRESSES section. Comments will be available in the AD docket shortly after receipt.
        
          FOR FURTHER INFORMATION CONTACT:
          Richard Reed, Aerospace Engineer, Systems and Equipment Branch, ANM-130S, FAA, Seattle Aircraft Certification Office (ACO), 1601 Lind Avenue, SW., Renton, Washington 98057-3356; telephone (425) 917-6431; fax (425) 917-6590.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Comments Invited

        We invite you to send any written relevant data, views, or arguments about this proposed AD. Send your comments to an address listed under the ADDRESSES section. Include “Docket No. FAA-2010-0856; Directorate Identifier 2010-NM-117-AD” at the beginning of your comments. We specifically invite comments on the overall regulatory, economic, environmental, and energy aspects of this proposed AD. We will consider all comments received by the closing date and may amend this proposed AD because of those comments.
        We will post all comments we receive, without change, to http://www.regulations.gov, including any personal information you provide. We will also post a report summarizing each substantive verbal contact we receive about this proposed AD.
        Discussion
        We have received reports of a number of instances in service, of erroneous undetected output from a single radio altimeter channel, which resulted in premature autothrottle retard during approach. This condition can lead to premature autothrottle landing flare retard and the loss of automatic speed control, and consequent loss of control of the airplane.
        Relevant Service Information
        We have reviewed Boeing Alert Service Bulletin 737-22A1211, dated April 13, 2010, which describes procedures for inspecting to determine the operational program software part numbers of the flight control computers, and installing new software if necessary.
        FAA's Determination and Requirements of This Proposed AD
        We are proposing this AD because we evaluated all relevant information and determined the unsafe condition described previously is likely to exist or develop in other products of these same type designs. This proposed AD would require accomplishing the actions specified in the service information described previously.
        Costs of Compliance
        We estimate that this proposed AD would affect 207 airplanes of U.S. registry. We also estimate that it would take about 1 work-hour per product to comply with the inspection of this proposed AD. The average labor rate is $85 per work-hour. Based on these figures, we estimate the cost of the inspection of this proposed AD to the U.S. operators to be $17,595, or $85 per product.
        Authority for This Rulemaking
        Title 49 of the United States Code specifies the FAA's authority to issue rules on aviation safety. Subtitle I, section 106, describes the authority of the FAA Administrator. “Subtitle VII: Aviation Programs,” describes in more detail the scope of the Agency's authority.
        We are issuing this rulemaking under the authority described in “Subtitle VII, Part A, Subpart III, Section 44701: General requirements.” Under that section, Congress charges the FAA with promoting safe flight of civil aircraft in air commerce by prescribing regulations for practices, methods, and procedures the Administrator finds necessary for safety in air commerce. This regulation is within the scope of that authority because it addresses an unsafe condition that is likely to exist or develop on products identified in this rulemaking action.
        Regulatory Findings

        We determined that this proposed AD would not have federalism implications under Executive Order 13132. This proposed AD would not have a substantial direct effect on the States, on the relationship between the national Government and the States, or on the distribution of power and responsibilities among the various levels of government.
        For the reasons discussed above, I certify this proposed regulation:
        1. Is not a “significant regulatory action” under Executive Order 12866,
        2. Is not a “significant rule” under the DOT Regulatory Policies and Procedures (44 FR 11034, February 26, 1979), and
        3. Will not have a significant economic impact, positive or negative, on a substantial number of small entities under the criteria of the Regulatory Flexibility Act.
        You can find our regulatory evaluation and the estimated costs of compliance in the AD Docket.
        
          List of Subjects in 14 CFR Part 39
          Air transportation, Aircraft, Aviation safety, Incorporation by reference, Safety.
        
        The Proposed Amendment
        Accordingly, under the authority delegated to me by the Administrator, the FAA proposes to amend 14 CFR part 39 as follows:
        
          PART 39—AIRWORTHINESS DIRECTIVES
          1. The authority citation for part 39 continues to read as follows:
          
            Authority:
            49 U.S.C. 106(g), 40113, 44701.
          
          
            § 39.13 
            [Amended]
            2. The FAA amends § 39.13 by adding the following new AD:
            
            
              
                The Boeing Company: Docket No. FAA-2010-0856; Directorate Identifier 2010-NM-117-AD.
              Comments Due Date
              (a) We must receive comments by November 8, 2010.
              Affected ADs
              (b) None.
              Applicability
              (c) This AD applies to The Boeing Company Model 737-600, -700, -700C, -800, and -900 series airplanes, certificated in any category; as identified in Boeing Alert Service Bulletin 737-22A1211, dated April 13, 2010.
              Subject
              (d) Air Transport Association (ATA) of America Code 22: Auto Flight.
              Unsafe Condition
              (e) This AD results from reports of erroneous undetected output from a single radio altimeter channel, which resulted in premature autothrottle retard during approach. The Federal Aviation Administration is issuing this AD to detect and correct erroneous output from a radio altimeter channel, which could result in premature autothrottle landing flare retard and the loss of automatic speed control, and consequent loss of control of the airplane.
              Compliance
              (f) You are responsible for having the actions required by this AD performed within the compliance times specified, unless the actions have already been done.
              Inspection for Parts
              (g) Within 3 months after the effective date of this AD, inspect to determine the part number of operational program software (OPS) of the flight control computers. For any OPS having a part number identified in Table 1 of the Accomplishment Instructions of Boeing Alert Service Bulletin 737-22A1211, dated April 13, 2010, before further flight, install new software, in accordance with the Accomplishment Instructions of Boeing Alert Service Bulletin 737-22A1211, dated April 13, 2010. For any OPS having a part number identified in Table 2 of the Accomplishment Instructions of Boeing Alert Service Bulletin 737-22A1211, dated April 13, 2010, no further action is required by this paragraph.
              Special Flight Permit
              (h) Special flight permits, as described in Section 21.197 and Section 21.199 of the Federal Aviation Regulations (14 CFR 21.197 and 21.199), are not allowed.
              Alternative Methods of Compliance (AMOCs)

              (i)(1) The Manager, Seattle Aircraft Certification Office (ACO), FAA, has the authority to approve AMOCs for this AD, if requested using the procedures found in 14 CFR 39.19. Send information to ATTN: Richard Reed, Aerospace Engineer, Systems and Equipment Branch, ANM-130S, FAA, Seattle ACO, 1601 Lind Avenue, SW., Renton, Washington 98057-3356; telephone (425) 917-6431; fax (425) 917-6590. Information may be e-mailed to: 9-ANM-Seattle-ACO-AMOC-Requests@faa.gov.
              
              (2) To request a different method of compliance or a different compliance time for this AD, follow the procedures in 14 CFR 39.19. Before using any approved AMOC on any airplane to which the AMOC applies, notify your principal maintenance inspector (PMI) or principal avionics inspector (PAI), as appropriate, or lacking a principal inspector, your local Flight Standards District Office. The AMOC approval letter must specifically reference this AD.
            
          
          
            Issued in Renton, Washington, on September 10, 2010.
            Jeffrey E. Duven,
            Acting Manager, Transport Airplane Directorate, Aircraft Certification Service.
          
        
      
      [FR Doc. 2010-23857 Filed 9-22-10; 8:45 am]
      BILLING CODE 4910-13-P
    
  